Name: Commission Regulation (EEC) No 795/84 of 27 March 1984 amending Regulation (EEC) No 3636/83 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Morocco, Portugal, Spain and Tunisia
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  trade policy;  leather and textile industries;  tariff policy;  Europe
 Date Published: nan

 29 . 3 . 84 Official Journal of the European Communities No L 86/ 17 COMMISSION REGULATION (EEC) No 795/84 of 27 March 1984 amending Regulation (EEC) No 3636/83 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Morocco, Portugal , Spain and Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultations within the Committee set up by Article 5 of the said Regulation , Whereas Commission Regulation (EEC) No 28 1 9/79 (2), as last amended by Regulation (EEC) No 3580/83 (3), makes imports of certain textile products originating in certain third countries, including Malta, subject to Community surveillance arrangements ; Whereas Commission Regulation (EEC) No 3636/83 (4) introduced retrospective surveillance of the reimportation after outward processing of certain textile products originating in Morocco, Portugal, Spain , and Tunisia ; Whereas the reasons which led to the introduction of the said specific surveillance system also apply to Malta and that therefore Regulation (EEC) No 3636/83 should be modified so as to include imports after outward processing of certain textile products origin ­ ating in Malta , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3636/83 is hereby amended as follows : 1 . The end of the title is replaced by the following : . . introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Portugal, Spain and Tunisia'. 2 . The Annex is replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p. 1 . (') OJ No L 320, 15 . 2. 1 979, p. 9 . P) OJ No L 356, 20 . 12 . 1983, p . 16 . ( «) OJ No L 360, 23 . 12 . 1983 , p. 24 . No L 86/ 18 Official Journal of the European Communities 29. 3 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code( 1984) Description Third countries Member States 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regen ­ erated textile fibres, other than babies' garments Portugal Tunisia D, F, BNL BNL 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Portugal D, F, I, BNL, IRL, DK 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers (including slacks) ; women's, girls' and infants' woven trou ­ sers and slacks, of wool , of cotton or of man-made textile fibres Spain Morocco Tunisia Malta D, BNL D, F, BNL D, F, BNL D, F, I, BNL, IRL, DK, GR 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Portugal Morocco Tunisia D, F, BNL, IRL F, BNL BNL 29 . 3 . 84 Official Journal of the European Communities No L 86/19 Cate ­ gory CCT heading No NIMEXE code( 1984) Description Third countries Member States 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Portugal Morocco Tunisia D, F, I , BNL, IRL, DK F D, BNL 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres Tunisia F 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man ­ made textile fibres Morocco F